Exhibit 10.1

May 7, 2010

Bill Roeschlein

Power Integrations, Inc.

5245 Hellyer Avenue

San Jose, CA 95138

Re: Separation Letter Agreement and Release of Claims

Dear Bill:

This letter sets forth the terms of the separation agreement (the “Agreement”)
that Power Integrations, Inc. (the “Company”) is offering to you to aid in your
employment transition.

1. Separation Date. You agree to resign your employment and the Company accepts
your resignation, effective as of May 7, 2010 (the “Separation Date”). You will
provide the Company with the signed letter of resignation attached hereto as
Exhibit A.

2. Accrued Salary And Vacation. You will be paid for all accrued salary, and all
accrued and unused vacation, earned through the Separation Date, subject to
standard payroll deductions and withholdings. You are entitled to these payments
by law.

3. Expense Reimbursements. You agree that within ten (10) days of the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice within fourteen (14) days of
your submission of proper expense reports.

4. Severance Benefits. Pursuant to Section 5 of the Executive Officer Benefits
Agreement between you and the Company dated November 5, 2008 (the “Benefits
Agreement”), if you: (i) timely sign, date and return this fully executed
Agreement; and (ii) allow the releases contained herein to become effective;
then the Company will provide you with the following Severance Benefits (the
“Severance Benefits”):

(a) Severance Payment. The Company will pay you a lump sum amount equal to six
(6) months of your base salary, less standard payroll deductions and required
withholdings. This amount will be paid to you within thirty (30) days after the
Separation Date, provided that you have complied with all of your obligations
hereunder.

(b) Targeted Annual Incentive Bonus. The Company will provide you with 1,350
shares of Company common stock, which amounts to 50% of your targeted annual
incentive bonus of 2,700 performance stock units under the 2010 Bonus Plan. The
Company



--------------------------------------------------------------------------------

will issue these shares of Company common stock to you within thirty (30) days
after the Separation Date, provided that you have complied with all of your
obligations hereunder.

(c) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense after the Separation Date.
As an additional severance benefit, if you timely elect continued group health
coverage pursuant to COBRA, the Company will reimburse your COBRA premium
payments sufficient to continue your group coverage at its current level
(including dependant coverage, if applicable) for a period of six (6) months or
until you become eligible to be covered under another employer’s group health
plan (other than a plan which imposes a preexisting condition exclusion unless
the preexisting condition exclusion does not apply), whichever comes first.

5. Equity. Under the terms of your stock option agreement and the applicable
plan documents, vesting of your stock options will cease as of the Separation
Date. Your right to exercise any vested options, and all other rights and
obligations with respect to your stock options(s), will be as set forth in your
stock option agreement, grant notice and applicable plan documents.

6. Other Compensation and Benefits. You will be entitled to receive the
benefits, if any, under the Company’s 401K Plan and other Company benefit plans
to which you may be entitled pursuant to the terms of such plans. You
acknowledge that, except as expressly provided in this Agreement, you have not
earned and will not receive from the Company any additional compensation
(including base salary, bonus, incentive compensation, or equity), severance, or
benefits before or after the Separation Date.

7. Return Of Company Property. Within twenty (20) days after the Separation
Date, you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, notes, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information. If you have used any personally owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
within twenty (20) days after the Separation Date, you shall provide the Company
with a computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems;
and you agree to provide the Company access to your system as requested to
verify that the necessary copying and/or deletion is done. Your timely
compliance with this paragraph is a condition precedent to your receipt of the
severance benefits provided under this Agreement.



--------------------------------------------------------------------------------

8. Proprietary Information Obligations. You agree to refrain from any use or
disclosure of the Company’s confidential or proprietary information or materials
(including, but not limited to, sales and marketing information, customer
information, product and manufacturing information, financial information,
personnel and compensation information, and operational and training
information). Additionally, you reaffirm and acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement.

9. Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, and the Company (through its
officers and directors) agrees not to disparage you, in any manner likely to be
harmful to his/its business, business reputation, or personal reputation;
provided that you and Company will respond accurately and fully to any question,
inquiry or request for information when required by legal process.

10. Cooperation and Assistance. You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims. However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law. Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.

11. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

12. Release Of Claims.

(a) General Release. In exchange for the consideration under this Agreement, you
hereby generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Company Released Parties”) of and from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date that
you sign this Agreement (collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud,



--------------------------------------------------------------------------------

defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code (as
amended), and the California Fair Employment and Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification or contribution otherwise available to you under law
or rules of corporate governance with respect to claims by third parties for
actions or omissions in your role as an officer of the Company; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that you hereby
waive your right to any monetary benefits in connection with any such claim,
charge or proceeding. You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.

13. ADEA Waiver. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the waiver and release you have given in this Agreement
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that: (a) your waiver and release do not apply to any rights or claims
that may arise after the date you sign this Agreement; (b) you should consult
with an attorney prior to signing this Agreement (although you may voluntarily
decide not to do so); (c) you have twenty-one (21) days to consider this
agreement (although you may choose voluntarily to sign this Agreement sooner);
(d) you have seven (7) days following the date you sign this Agreement to revoke
this Agreement; and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement.

14. Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.



--------------------------------------------------------------------------------

15. Dispute Resolution. To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Jose, CA conducted before
a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS arbitration rules. The parties each acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute,
claim or demand through a trial by jury or judge or by administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based. The arbitrator, and not a court, shall also be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy, or claim sought to be resolved in accordance with these
arbitration procedures. Nothing in this Agreement is intended to prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration. It is further agreed
that Company will pay any costs or fees (including but not limited to JAMS
filing fees and arbitrator fees) with respect to any arbitration hereunder to
the extent they exceed the costs or fees which you would have to incur to
prosecute and/or defend such claims in a court of law.

16. Miscellaneous. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California without
regard to conflict of laws principles. Any ambiguity in this Agreement shall not
be construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) Calendar Days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign it within this timeframe and return
the fully signed Agreement promptly thereafter.



--------------------------------------------------------------------------------

We wish you the best in your future endeavors.

 

Sincerely, POWER INTEGRATIONS, INC. By:  

/s/ Balu Balakrishnan

  Balu Balakrishnan   President and Chief Executive Officer

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Bill Roeschlein

Bill Roeschlein

5/10/10

Date



--------------------------------------------------------------------------------

EXHIBIT A

LETTER OF RESIGNATION



--------------------------------------------------------------------------------

May 7, 2010

Mr. Balu Balakrishnan

President and Chief Executive Officer

Power Integrations, Inc.

 

Re: Letter of Resignation

Dear Balu:

I hereby resign from my position as Chief Financial Officer of Power
Integrations, Inc., and I hereby resign my employment with the Company, both
effective as of May 7, 2010.

I wish you and the Company the best of luck in the future.

Sincerely,

Bill Roeschlein

Chief Financial Officer